Exhibit 10.1




CHUY’S HOLDINGS, INC.
2020 OMNIBUS INCENTIVE PLAN


Section 1.
General.

The name of the Plan is the Chuy’s Holdings Inc. Omnibus Incentive Plan (the
“Plan”). The Plan intends to: (a) encourage the profitability and growth of the
Company through short-term and long-term incentives that are consistent with the
Company’s objectives; (b) give Participants an incentive for excellence in
individual performance; (c) promote teamwork among Participants; and (d) give
the Company a significant advantage in attracting and retaining key Employees,
Directors and Consultants. To accomplish such purposes, the Plan provides that
the Company may grant Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units, Performance-Based Awards (including performance-based
Restricted Shares and Restricted Stock Units), Other Share‑Based Awards, Other
Cash-Based Awards or any combination of the foregoing.
Section 2.
Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)“Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 of the Plan.
(b)“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
(c)“Articles of Incorporation” means the articles of incorporation of the
Company, as amended and/or restated from time to time.
(d)“Automatic Exercise Date” means, with respect to an Option or a Stock
Appreciation Right, the last business day of the applicable term of the Option
pursuant to Section 7(d) or the Stock Appreciation Right pursuant to Section
8(f).
(e)“Award” means any Option, Stock Appreciation Right, Restricted Share,
Restricted Stock Unit, Performance-Based Award, Other Share‑Based Award or Other
Cash-Based Award granted under the Plan.
(f)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award. Evidence of an Award may be in written or
electronic form, may be limited to notation on the books and records of the
Company and, with the approval of the Board, need not be signed by a
representative of the Company or a Participant. Any Shares that become
deliverable to the Participant pursuant to the Plan may be issued in certificate
form in the name of the Participant or in book-entry form in the name of the
Participant.
(g)“Bylaws” means the bylaws of the Company, as may be amended and/or restated
from time to time.
(h)“Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.
(i)“Board” means the Board of Directors of the Company.
(j)“Cause” shall have the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement does not define “Cause,” Cause
shall mean the Participant shall have committed prior to termination of
employment or service any of the following acts:
(1)
an act of fraud, embezzlement, theft, or any other material violation of law or
commission of a crime involving moral turpitude in connection with the
Participant’s duties or in the course of the Participant’s employment or
service;

(2)
intentional wrongful damage to material assets of the Company;

(3)
wrongful disclosure of material confidential information of the Company;



1

--------------------------------------------------------------------------------




(4)
wrongful engagement in any competitive activity that would constitute a material
breach of the duty of loyalty; or

(5)
gross negligence or willful misconduct resulting in a breach of any stated
material employment policy of the Company.

In the event that there is a dispute between the Participant and the Company as
to whether “Cause” for termination exists: (1) such termination shall
nonetheless be effective and (2) such dispute shall be subject to arbitration in
Austin, Texas, using the commercial rules of the American Arbitration
Association.
(k)“Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) extraordinary dividend
(whether in the form of cash, Common Stock or other property), stock split or
reverse stock split, (iii) combination or exchange of shares, (iv) other change
in corporate structure or (v) payment of any other distribution, which, in any
such case, the Administrator determines, in its sole discretion, affects the
Shares such that an adjustment pursuant to Section 5 of the Plan is appropriate.
(l)“Change in Control” shall be deemed to have occurred if an event set forth in
any one of the following paragraphs shall have occurred:
(i)any Person, other than the Company, any Affiliate or Subsidiary is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or
(ii)the following individuals cease for any reason to constitute a majority of
the number of Directors then serving on the Board: individuals who, during any
period of two (2) consecutive years, constitute the Board and any new Director
(other than a Director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation, relating to the election of Directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the two (2) year period or whose appointment, election or
nomination for election was previously so approved or recommended; or
(iii)there is consummated a merger or consolidation of the Company or any
Subsidiary thereof with any other corporation, other than a merger or
consolidation (A) that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger or consolidation, and (B) immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board of the entity surviving such merger
or consolidation or, if the Company or the entity surviving such merger is then
a subsidiary, the ultimate parent thereof; or
(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s and all
of the Company’s Subsidiaries’ assets (determined on a consolidated basis),
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.
For each Award that constitutes deferred compensation under Code Section 409A, a
transaction shall constitute a Change in Control only if it also constitutes a
“change in control event” under the regulations under Code Section 409A.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of


2

--------------------------------------------------------------------------------




Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of.
(m)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor thereto.
(n)“Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and any other qualifications required by the applicable stock exchange on which
the Common Stock is traded. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee. Except as otherwise provided in the
Company’s Articles of Incorporation or Bylaws, any action of the Committee with
respect to the administration of the Plan shall be taken by a majority vote at a
meeting at which a quorum is duly constituted or unanimous written consent of
the Committee’s members.
(o)“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
(p)“Company” means Chuy’s Holdings, Inc., a Delaware corporation (or any
successor corporation, except as the term “Company” is used in the definition of
“Change in Control” above).
(q)“Consultant” means any current or prospective consultant or independent
contractor of the Company or an Affiliate thereof, in each case, who is not an
Employee, Executive Officer or non-employee Director.
(r)“Disability” shall have the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or the agreement does not define “Disability,”
Disability means, with respect to any Participant, that such Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees of the Company or an Affiliate
thereof.
(s)“Director” means any individual who is a member of the Board on or after the
Effective Date.
(t)“Effective Date” shall have the meaning set forth in Section 21 of the Plan.
(u)“Eligible Recipient” means: (i) an Employee; (ii) a non-employee Director; or
(iii) a Consultant, in each case, who has been selected as an eligible recipient
under the Plan by the Administrator; provided, that any Awards granted prior to
the date an Eligible Recipient first performs services for the Company or an
Affiliate thereof will not become vested or exercisable, and no Shares shall be
issued or other payment made to such Eligible Recipient with respect to such
Awards, prior to the date on which such Eligible Recipient first performs
services for the Company or an Affiliate thereof. Notwithstanding the foregoing,
to the extent required to avoid the imposition of additional taxes under Code
Section 409A, “Eligible Recipient” means: an (1) Employee; (2) a non-employee
Director; or (3) a Consultant, in each case, of the Company or a Subsidiary
thereof, who has been selected as an eligible recipient under the Plan by the
Administrator.
(v)“Employee” shall mean any current or prospective employee of the Company or
an Affiliate thereof, as described in Treasury Regulation Section 1.421-1(h),
including an Executive Officer or Director who is also treated as an employee.
(w)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(x)“Executive Officer” means each Participant who is an executive officer
(within the meaning of Rule 3b-7 under the Exchange Act) of the Company.
(y)“Exercise Price” means, with respect to any Award under which the holder may
purchase Shares, the price per share at which a holder of such Award granted
hereunder may purchase Shares issuable upon exercise of such Award.


3

--------------------------------------------------------------------------------




(z)“Fair Market Value” as of a particular date shall mean the fair market value
of a Share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that if the Shares of Common Stock are admitted
to trading on a national securities exchange, the fair market value of a share
of Common Stock on any date shall be the closing sale price reported for such
share on such exchange on such date or, if no sale was reported on such date, on
the last day preceding such date on which a sale was reported.
(aa)“Free Standing Rights” shall have the meaning set forth in Section 8(a) of
the Plan.
(bb)    “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to and to be treated as an “incentive stock option”
described in Code Section 422.
(cc)    “Nonqualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.
(dd)    “Option” means an option to purchase Shares granted pursuant to Section
7 of the Plan.
(ee)    “Other Cash-Based Award” means a cash Award granted to a Participant
under Section 11 of the Plan, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.
(ff)    “Other Share‑Based Award” means a right or other interest granted to a
Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Stock, including, but not limited to, unrestricted Shares or dividend
equivalents, each of which may be subject to the attainment of Performance Goals
or a period of continued employment or other terms or conditions as permitted
under the Plan.
(gg)    “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority provided for in Section
3 of the Plan, to receive grants of Options, Stock Appreciation Rights,
Restricted Shares, Restricted Stock Units, Other Share‑Based Awards,
Performance-Based Awards, Other Cash-Based Awards or any combination of the
foregoing, and, upon his or her death, his or her successors, heirs, executors
and administrators, as the case may be, solely with respect to any Awards
outstanding at the date of the Eligible Recipient’s death.
(hh)    “Performance-Based Award” means any Award granted under the Plan that is
subject to one or more Performance Goals.
(ii)    “Performance Goals” means performance goals that may be based on one or
more of the following criteria: (i) earnings, including, without limitation, one
or more of operating income, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, adjusted EBITDA, economic earnings,
or extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) share price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) cumulative
earnings per share growth; (xiii) operating margin or profit margin; (xiv) cost
targets, reductions and savings, productivity and efficiencies; (xv) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xvi) personal professional objectives, including, without limitation, any of
the foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xvii) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company or
Affiliate thereof, or a division or strategic business unit of the Company, or
may be applied to the performance of the Company relative to a market index, a
group of other companies or a combination thereof, all as determined by the
Committee. The Performance Goals may include, without limitation, a threshold
level of performance below which no payment shall be made (or no vesting shall
occur), levels of performance at which specified payments


4

--------------------------------------------------------------------------------




shall be made (or specified vesting shall occur), and a maximum level of
performance above which no additional payment shall be made (or at which full
vesting shall occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles, as
applicable, and shall be subject to certification by the Committee; provided,
that the Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Affiliate thereof or the financial statements of the Company
or any Affiliate thereof, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.
(jj)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that, for
purposes of Section 2.9(l) hereof, such term shall not include (i) the Company
or any Subsidiary thereof, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary thereof, (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
(kk)    “Related Rights” shall have the meaning set forth in Section 8(a) of the
Plan.
(ll)    “Restricted Shares” means an Award of Shares granted pursuant to Section
9 of the Plan subject to certain restrictions that lapse at the end of a
specified period or periods.
(mm)    “Restricted Stock Unit” means a notional account established pursuant to
an Award granted to a Participant, as described in Section 10 of the Plan, that
is (i) valued solely by reference to Shares, (ii) subject to restrictions
specified in the Award Agreement, and (iii) payable in cash or in Shares (as
specified in the Award Agreement). The Restricted Stock Units awarded to the
Participant will vest according to the time-based criteria or Performance Goals
criteria, and vested Restricted Stock Units will be settled at the time(s)
specified in the Award Agreement.
(nn)    “Restricted Period” means the period of time determined by the
Administrator during which an Award or a portion thereof is subject to
restrictions or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.
(oo)    “Retirement” means a termination of a Participant’s employment, other
than for Cause and other than by reason of death or Disability, on or after the
attainment of age 55 and ten (10) years of continuous employment or service with
the Company and its Affiliates.
(pp)    “Rule 16b-3” shall have the meaning set forth in Section 3(a) of the
Plan.
(qq)    “Shares” means shares of Common Stock reserved for issuance under the
Plan, as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.
(rr)    “Stock Appreciation Right” means the right pursuant to an Award granted
under Section 8 of the Plan to receive an amount equal to the excess, if any, of
(i) the aggregate Fair Market Value, as of the date such Award or portion
thereof is surrendered, of the Shares covered by such Award or such portion
thereof, over (ii) the aggregate Exercise Price of such Award or such portion
thereof.
(ss)    “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than fifty percent (50%) of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such other Person. An entity shall be deemed a
Subsidiary of the Company for purposes of this definition only for such periods
as the requisite ownership or control relationship is maintained.
Notwithstanding the foregoing, in the case of an Incentive Stock Option or any
determination relating to an Incentive Stock Option, “Subsidiary” means a
corporation that is a subsidiary of the Company within the meaning of Code
Section 424(f).
(tt)    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards granted by a
company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation, or acquisition of property or stock;
provided, however, that


5

--------------------------------------------------------------------------------




in no event shall the term “Substitute Award” be construed to refer to an award
made in connection with the cancellation and repricing of an Option or Stock
Appreciation Right.
(uu)    “Transfer” shall have the meaning set forth in Section 19 of the Plan.
Section 3.
Administration.

(a)The Plan shall be administered by the Administrator in accordance with the
requirements of Rule 16b-3 under the Exchange Act (“Rule 16b-3”), to the extent
applicable.
(b)Pursuant to the terms of the Plan, the Administrator, subject, in the case of
any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:
(i)to select those Eligible Recipients who shall be Participants;
(ii)to determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Shares, Restricted Stock Units, Performance-Based Awards, Other
Share‑Based Awards, Other Cash-Based Awards or a combination of any of the
foregoing, are to be granted hereunder to Participants;
(iii)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder, including, but not limited to, (A)
the restrictions applicable to Restricted Shares and Restricted Stock Units and
the conditions under which restrictions applicable to such Restricted Shares and
Restricted Stock Units shall lapse, (B) the Performance Goals and periods
applicable to Awards, if any, (C) the Exercise Price of each Award, (D) the
vesting schedule applicable to each Award and the circumstances under which such
vesting schedule may be modified, (E) the number of Shares subject to each Award
and (F) subject to the requirements of Code Section 409A (to the extent
applicable), any amendments to the terms and conditions of outstanding Awards,
including, but not limited to, extending the exercise period of such Awards and
accelerating the vesting schedule of such Awards;
(iv)to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options, Stock
Appreciation Rights, Restricted Shares, Restricted Stock Units,
Performance-Based Awards or Other Share‑Based Awards, Other Cash-Based Awards or
any combination of the foregoing granted hereunder;
(v)to determine the Fair Market Value;
(vi)to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;
(vii)to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable
(viii)to reconcile any inconsistency in, correct any defect in and/or supply any
omission in the Plan, any Award Agreement or other instrument or agreement
relating to the Plan or an Award granted under the Plan; and
(ix)to construe and interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c)All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, or any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.


6

--------------------------------------------------------------------------------




Section 4.
Shares Reserved for Issuance Under the Plan and Limitations on Awards.

(a)Subject to Section 5 of the Plan, the number of Shares that are reserved and
available for issuance pursuant to Awards granted under the Plan is 1,119,527.
The maximum number of Shares that may be issued pursuant to Options intended to
be Incentive Stock Options is 1,119,527.
(b)Notwithstanding the foregoing, the maximum number of Shares subject to Awards
granted during any fiscal year to any non-employee Director, taken together with
any cash fees paid to such non-employee Director during the fiscal year, shall
not exceed $320,000 in total value (calculating the value of any such Awards
based on the grant date Fair Market Value of such Awards for financial reporting
purposes).
(c)Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. Any Shares
subject to an Award under the Plan that, after the Effective Date, are
forfeited, canceled, settled or otherwise terminated without a distribution of
Shares to a Participant will thereafter be deemed to be available for Awards. In
applying the immediately preceding sentence, if (i) Shares otherwise issuable or
issued in respect of, or as part of, any Award are withheld to cover taxes or
any applicable Exercise Price, such Shares shall be treated as having been
issued under the Plan and shall not be available for issuance under the Plan,
and (ii) any Share-settled Stock Appreciation Rights or Options are exercised,
the aggregate number of Shares subject to such Stock Appreciation Rights or
Options shall be deemed issued under the Plan and shall not be available for
issuance under the Plan. In addition, (i) Shares tendered to exercise
outstanding Options or other Awards or to cover applicable taxes on any Awards
and (ii) Shares repurchased by the Company using Option exercise proceeds shall
not be available for issuance under the Plan.
(d)Except in the case of Substitute Awards granted pursuant to Section 4(e) and
subject to the following sentence, Awards granted under the Plan shall be
subject to a minimum vesting period of one (1) year. Notwithstanding the
foregoing, (i) the Committee may provide that the vesting of an Award shall
accelerate in the event of the Participant’s death, Disability, or the
occurrence of a Change in Control, and (ii) the Committee may grant Awards
covering five percent (5%) or fewer of the total number of Shares authorized
under the Plan without respect to the above-described minimum vesting
requirement. Notwithstanding the foregoing, with respect to Awards to
non-employee Directors, the vesting of such Awards will be deemed to satisfy the
one (1) year minimum vesting requirement to the extent that the Awards vest on
the earlier of the one (1) year anniversary of the date of grant and the next
annual meeting of the Company’s stockholders that is at least fifty (50) weeks
after the immediately preceding year’s annual meeting.
(e)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan. In the event that a company acquired by the Company or any Affiliate or
with which the Company or any Affiliate combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided, that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.
(f)In the event that the Company or an Affiliate thereof consummates a
transaction described in Code Section 424(a) (e.g., the acquisition of property
or stock from an unrelated corporation), persons who become Employees or
Directors in account of such transaction may be granted Substitute Awards in
substitution for awards granted by their former employer, and any such
substitute Options or Stock Appreciation Rights may be granted with an Exercise
Price less than the Fair Market Value of a Share on the grant date thereof;
provided, however, the grant of such substitute Option or Stock Appreciation
Right shall not constitute a “modification” as defined in Code Section 424(h)(3)
and the applicable Treasury regulations.
Section 5.
Equitable Adjustments.

In the event of any Change in Capitalization (including, without limitation, a
Change in Control), an equitable substitution or proportionate adjustment shall
be made, in each case, as may be determined by the Administrator, in its sole
discretion, in (i) the aggregate number of Shares reserved for issuance under
the Plan and the maximum number


7

--------------------------------------------------------------------------------




of Shares that may be subject to Awards granted to any Participant in any
calendar or fiscal year, (ii) the kind, number and Exercise Price subject to
outstanding Options and Stock Appreciation Rights granted under the Plan;
provided, however, that any such substitution or adjustment with respect to
Options and Stock Appreciation Rights shall occur in accordance with the
requirements of Code Section 409A, and (iii) the kind, number and purchase price
of Shares subject to outstanding Restricted Shares, Restricted Stock Units or
Other Share‑Based Awards granted under the Plan, in each case as may be
determined by the Administrator, in its sole discretion; provided, however, that
any fractional Shares resulting from the adjustment shall be eliminated. Such
other equitable substitutions or adjustments shall be made as may be determined
by the Administrator, in its sole discretion. Without limiting the generality of
the foregoing, in connection with a Change in Capitalization (including, without
limitation, a Change in Control), the Administrator may provide, in its sole
discretion, for the cancellation of any outstanding Award granted hereunder in
exchange for payment in cash or other property having an aggregate Fair Market
Value of the Shares covered by such Award, reduced by the aggregate Exercise
Price or purchase price thereof, if any. Notwithstanding anything contained in
the Plan to the contrary, any adjustment with respect to an Incentive Stock
Option due to an adjustment or substitution described in this Section 5 shall
comply with the rules of Code Section 424(a), and in no event shall any
adjustment be made which would render any Incentive Stock Option granted
hereunder to be disqualified as an incentive stock option for purposes of Code
Section 422. The Administrator’s determinations pursuant to this Section 5 shall
be final, binding and conclusive.
Section 6.
Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients.
Section 7.
Options.

(a)General. The Committee may, in its sole discretion, grant Options to
Participants. Solely with respect to Participants who are Employees, the
Committee may grant Incentive Stock Options, Nonqualified Stock Options or a
combination of both. With respect to all other Participants, the Committee may
grant only Nonqualified Stock Options. Each Participant who is granted an Option
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion, which
Award Agreement shall specify whether the Option is an Incentive Stock Option or
a Nonqualified Stock Option and shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder. The provisions of each Option
need not be the same with respect to each Participant. More than one Option may
be granted to the same Participant and be outstanding concurrently hereunder.
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement. The prospective
recipient of an Option shall not have any rights with respect to such Award,
unless and until such recipient has received an Award Agreement and, if required
by the Administrator in the Award Agreement, executed and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date.
(b)Limits on Incentive Stock Options. If the Administrator grants Incentive
Stock Options, then to the extent that the aggregate Fair Market Value of Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any individual during any calendar year (under all plans of the Company)
exceeds $100,000, such Options will be treated as Nonqualified Stock Options to
the extent required by Code Section 422.
(c)Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant; provided, however, that (i) in no event shall the Exercise Price of an
Option be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of grant, and (ii) no Incentive Stock Option granted to
a ten percent (10%) stockholder of the Company’s Common Stock (within the
meaning of Code Section 422(b)(6)) shall have an exercise price per share less
than one-hundred ten percent (110%) of the Fair Market Value of the Common Stock
on such date.
(d)Option Term. The maximum term of each Option shall be fixed by the
Administrator, but in no event shall (i) an Option be exercisable more than ten
(10) years after the date such Option is granted, and (ii) an Incentive Stock
Option granted to a ten percent (10%) stockholder of the Company’s Common Stock
(within the meaning of Code Section 422(b)(6)) be exercisable more than five (5)
years after the date such Option is granted. Each Option’s


8

--------------------------------------------------------------------------------




term is subject to earlier expiration pursuant to the applicable provisions in
the Plan and the Award Agreement. Notwithstanding any contrary provision in this
Plan (including without limitation Section 7(h)), if, on the date an outstanding
Option would expire, the exercise of the Option, including by a “net exercise”
or “cashless” exercise, would violate applicable securities laws or any insider
trading policy maintained by the Company from time to time, the expiration date
applicable to the Option will be extended, except to the extent such extension
would violate Section 409A, to a date that is thirty (30) calendar days after
the date the exercise of the Option would no longer violate applicable
securities laws or any such insider trading policy.
(e)Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established Performance Goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.
(f)Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing. In determining which methods a Participant may utilize to pay the
Exercise Price, the Administrator may consider such factors as it determines are
appropriate; provided, however, that with respect to Incentive Stock Options,
all such discretionary determinations shall be made by the Administrator at the
time of grant and specified in the Award Agreement.
(g)Rights as Stockholder. A Participant shall have no rights to dividends or any
other rights of a stockholder with respect to the Shares subject to an Option
until the Participant has given written notice of the exercise thereof, has paid
in full for such Shares and has satisfied the requirements of Section 16 of the
Plan.
(h)Termination of Employment or Service.
(i)Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company and all Affiliates
thereof shall terminate for any reason other than Cause, Retirement, Disability,
or death, (A) Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable until the
date that is thirty (30) days after such termination, on which date they shall
expire, and (B) Options granted to such Participant, to the extent that they
were not exercisable at the time of such termination, shall expire at the close
of business on the date of such termination. The thirty (30) day period
described in this Section 7(h)(i) shall be extended to one (1) year after the
date of such termination in the event of the Participant’s death during such
thirty (30) day period. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.
(ii)Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company and all Affiliates
thereof shall terminate on account of Retirement, Disability or the death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is one (1) year after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.
(iii)In the event of the termination of a Participant’s employment or service
for Cause, all outstanding Options granted to such Participant shall expire at
the commencement of business on the date of such termination.


9

--------------------------------------------------------------------------------




(iv)For purposes of determining which Options are exercisable upon termination
of employment or service for purposes of this Section 7(h), Options that are not
exercisable solely due to a blackout period shall be considered exercisable.
(i)Other Change in Employment Status. An Option may be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status or service of a Participant, as evidenced in a Participant’s
Award Agreement.
(j)Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Options shall be subject to Section 12 of the
Plan.
(k)Automatic Exercise. Unless otherwise provided by the Administrator in an
Award Agreement or otherwise, or as otherwise directed by the Participant in
writing to the Company, each vested and exercisable Option outstanding on the
Automatic Exercise Date with an Exercise Price per Share that is less than the
Fair Market Value per Share as of such date shall automatically and without
further action by the Participant or the Company be exercised on the Automatic
Exercise Date. In the event that such automatic exercise occurs on the Automatic
Exercise Date, payment of the exercise price of any such Option shall be made
pursuant to Section 7(f)(i) and the Company or any Affiliate shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 16. Unless otherwise determined by the Administrator,
this Section 7(k) shall not apply to an Option if the Participant’s employment
or service has terminated on or before the Automatic Exercise Date. For the
avoidance of doubt, no Option with an Exercise Price per Share that is equal to
or greater the Fair Market Value per Share on the Automatic Exercise Date shall
be exercised pursuant to this Section 7(k).
Section 8.
Stock Appreciation Rights.

(a)General. Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made, the number of Shares to be awarded, the price
per Share, and all other conditions of Stock Appreciation Rights.
Notwithstanding the foregoing, no Related Right may be granted for more Shares
than are subject to the Option to which it relates and any Stock Appreciation
Right must be granted with an Exercise Price not less than the Fair Market Value
of Common Stock on the date of grant. The provisions of Stock Appreciation
Rights need not be the same with respect to each Participant. Stock Appreciation
Rights granted under the Plan shall be subject to the following terms and
conditions set forth in this Section 8 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable, as set forth in the applicable Award
Agreement.
(b)Awards; Rights as Stockholder. The prospective recipient of a Stock
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date. Participants who
are granted Stock Appreciation Rights shall have no rights as stockholders of
the Company with respect to the grant or exercise of such rights.
(c)Exercisability.
(i)Stock Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.
(ii)Stock Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 above and
this Section 8 of the Plan.
(d)Payment Upon Exercise.
(i)Upon the exercise of a Free Standing Right, the Participant shall be entitled
to receive up to, but not more than, that number of Shares, determined using the
Fair Market Value, equal in value to the excess


10

--------------------------------------------------------------------------------




of the Fair Market Value as of the date of exercise over the price per share
specified in the Free Standing Right multiplied by the number of Shares in
respect of which the Free Standing Right is being exercised.
(ii)A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares, determined using the Fair Market Value, equal in value to the excess
of the Fair Market Value as of the date of exercise over the Exercise Price
specified in the related Option multiplied by the number of Shares in respect of
which the Related Right is being exercised. Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the Related Rights have been so exercised.
(iii)Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Stock Appreciation Right in cash (or in any combination of
Shares and cash).
(e)Termination of Employment or Service.
(i)Subject to Section 8(f), in the event of the termination of employment or
service with the Company and all Affiliates thereof of a Participant who has
been granted one or more Free Standing Rights, such rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.
(ii)Subject to Section 8(f), in the event of the termination of employment or
service with the Company and all Affiliates thereof of a Participant who has
been granted one or more Related Rights, such rights shall be exercisable at
such time or times and subject to such terms and conditions as set forth in the
related Options.
(f)Term.
(i)The term of each Free Standing Right shall be fixed by the Administrator, but
no Free Standing Right shall be exercisable more than ten (10) years after the
date such right is granted.
(ii)The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.
(g)Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Stock Appreciation Rights shall be subject to
Section 12 of the Plan.
(h)Automatic Exercise. Unless otherwise provided by the Administrator in an
Award Agreement or otherwise, or as otherwise directed by the Participant in
writing to the Company, each vested and exercisable Stock Appreciation Right
outstanding on the Automatic Exercise Date with an Exercise Price per Share that
is less than the Fair Market Value per Share as of such date shall automatically
and without further action by the Participant or the Company be exercised on the
Automatic Exercise Date. The Company or any Affiliate shall deduct or withhold
an amount sufficient to satisfy all taxes associated with such exercise in
accordance with Section 16. Unless otherwise determined by the Administrator,
this Section 8(h) shall not apply to a Stock Appreciation Right if the
Participant’s employment or service has terminated on or before the Automatic
Exercise Date. For the avoidance of doubt, no Stock Appreciation Right with an
Exercise Price per Share that is equal to or greater the Fair Market Value per
Share on the Automatic Exercise Date shall be exercised pursuant to this Section
8(h).
Section 9.
Restricted Shares.

(a)General. Restricted Shares may be issued either alone or in addition to other
Awards granted under the Plan. The Administrator shall determine the Eligible
Recipients to whom, and the time or times at which, grants of Restricted Shares
shall be made; the number of Shares to be awarded; the price, if any, to be paid
by the Participant for the acquisition of Restricted Shares; the Restricted
Period, if any, applicable to Restricted Shares; the Performance Goals (if any)
applicable to Restricted Shares; and all other conditions of the Restricted
Shares. If the restrictions, Performance Goals and/or conditions established by
the Administrator are not attained, a Participant shall forfeit his or her
Restricted Shares in accordance with the terms of the grant. The provisions of
the Restricted Shares need not be the same with respect to each Participant.


11

--------------------------------------------------------------------------------




(b)Awards and Certificates. The prospective recipient of Restricted Shares shall
not have any rights with respect to any such Award, unless and until such
recipient has received an Award Agreement and, if required by the Administrator
in the Award Agreement, executed and delivered a fully executed copy thereof to
the Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date. Except as otherwise provided in
Section 9(c) of the Plan, (i) each Participant who is granted an award of
Restricted Shares may, in the Company’s sole discretion, be issued a stock
certificate in respect of such Restricted Shares; and (ii) any such certificate
so issued shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to any such Award.
The Company may require that the stock certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.
Notwithstanding anything in the Plan to the contrary, any Restricted Shares
(whether before or after any vesting conditions have been satisfied) may, in the
Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.
(c)Restrictions and Conditions. The Restricted Shares granted pursuant to this
Section 9 shall be subject to the following restrictions and conditions and any
additional restrictions or conditions as determined by the Administrator at the
time of grant or thereafter:
(i)The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain Performance Goals.
(ii)Except as provided in Section 17 of the Plan or in the Award Agreement, the
Participant shall generally have the rights of a stockholder of the Company with
respect to Restricted Shares during the Restricted Period. In the
Administrator’s discretion and as provided in the applicable Award Agreement, a
Participant may be entitled to dividends on an Award of Restricted Shares;
provided, that to the extent that an Award contains a right to receive dividends
while such Award remains unvested, such dividends will be accumulated and paid
once and to the extent that the underlying Award vests. Certificates for Shares
of unrestricted Common Stock may, in the Company’s sole discretion, be delivered
to the Participant only after the Restricted Period has expired without
forfeiture in respect of such Restricted Shares, except as the Administrator, in
its sole discretion, shall otherwise determine.
(d)Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Restricted Shares shall be subject to Section
12 of the Plan.
Section 10.
Restricted Stock Units.

(a)General. Restricted Stock Units may be issued either alone or in addition to
other Awards granted under the Plan. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of
Restricted Stock Units shall be made; the number of Restricted Stock Units to be
awarded; the Restricted Period, if any, applicable to Restricted Stock Units;
the Performance Goals (if any) applicable to Restricted Stock Units; and all
other conditions of the Restricted Stock Units. If the restrictions, Performance
Goals and/or conditions established by the Administrator are not attained, a
Participant shall forfeit his or her Restricted Stock Units in accordance with
the terms of the grant. The provisions of Restricted Stock Units need not be the
same with respect to each Participant.
(b)Award Agreement. The prospective recipient of Restricted Stock Units shall
not have any rights with respect to any such Award, unless and until such
recipient has received an Award Agreement and, if required by the Administrator
in the Award Agreement, executed and delivered a fully executed copy thereof to
the Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date.
(c)Restrictions and Conditions. The Restricted Stock Units granted pursuant to
this Section 10 shall be subject to the following restrictions and conditions
and any additional restrictions or conditions as determined by the Administrator
at the time of grant or, subject to Code Section 409A, thereafter:


12

--------------------------------------------------------------------------------




(i)The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain Performance Goals.
(ii)Participants holding Restricted Stock Units shall have no voting rights. A
Restricted Stock Unit may, at the Administrator’s discretion, carry with it a
right to dividend equivalents, which would entitle the holder to be credited
with an amount equal to all cash dividends paid on one Share while the
Restricted Stock Unit is outstanding; provided, that to the extent that an Award
contains a right to receive dividend equivalents while such Award remains
unvested, such dividend equivalents will be accumulated and paid once and to the
extent that the underlying Award vests. The Administrator, in its discretion,
may grant dividend equivalents from the date of grant or only after a Restricted
Stock Unit is vested.
(d)Settlement of Restricted Stock Units. Settlement of vested Restricted Stock
Units shall be made to Participants in the form of Shares, unless the
Administrator, in its sole discretion, provides for the payment of the
Restricted Stock Units in cash (or partly in cash and partly in Shares) equal to
the value of the Shares that would otherwise be distributed to the Participant.
(e)Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control, all outstanding Restricted Stock Units shall be subject to
Section 12 of the Plan.
Section 11.
Other Share‑Based or Cash-Based Awards.

(a)The Administrator is authorized to grant Awards to Participants in the form
of Other Share‑Based Awards or Other Cash-Based Awards, as deemed by the
Administrator to be consistent with the purposes of the Plan and as evidenced by
an Award Agreement. The Administrator shall determine the terms and conditions
of such Awards, consistent with the terms of the Plan, at the date of grant or
thereafter, including any Performance Goals and performance periods. Common
Stock or other securities or property delivered pursuant to an Award in the
nature of a purchase right granted under this Section 11 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, notes or other property, as
the Administrator shall determine, subject to any required corporate action.
(b)The prospective recipient of an Other Share-Based Award or Other Cash-Based
Award shall not have any rights with respect to such Award, unless and until
such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date.
(c)Notwithstanding anything herein to the contrary, upon a Change in Control,
all outstanding Other Share-Based Awards and Other Cash-Based Awards shall be
subject to Section 12 of the Plan.
Section 12.
Change in Control.

(a)Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, subject to Section 12(b) below, in the event that (i) a Change in
Control occurs and any Awards are continued, assumed or substituted for an
economically equivalent award in such Change in Control transaction, and (ii)
the Participant’s employment or service is terminated by the Company, its
successor or Affiliate thereof without Cause on or after the effective date of
the Change in Control but prior to twenty-four (24) months following the Change
in Control, then as of the date of such termination:
(1) any unvested or unexercisable portion of any such Award carrying a right to
exercise shall become fully vested and exercisable; and
(2) the restrictions and forfeiture conditions applicable to any such Award
shall lapse and such Awards shall be deemed fully vested and any performance
conditions imposed with respect to such Awards shall be deemed to be fully
achieved at the target level.
(b)Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, in the event that a Change in Control occurs and any Awards are not
continued, assumed or substituted for an economically equivalent award in
connection with such Change in Control transaction, then, as of the date of such
Change in Control:


13

--------------------------------------------------------------------------------




(1) any unvested or unexercisable portion of any such Award carrying a right to
exercise shall become fully vested and exercisable; and
(2) the restrictions and forfeiture conditions applicable to any such Award
shall lapse and such Awards shall be deemed fully vested and any performance
conditions imposed with respect to such Awards shall be deemed to be fully
achieved at the target level.
Section 13.
Amendment and Termination.

(a)The Board or the Committee may amend, alter or terminate the Plan, but no
amendment, alteration, or termination shall be made that would impair the rights
of a Participant under any Award theretofore granted without such Participant’s
consent.
(b)Notwithstanding the foregoing, (i) approval of the Company’s stockholders
shall be obtained to increase the aggregate Share limit and annual Award limits
described in Section 4 and for any amendment that would require such approval in
order to satisfy the requirements of Code Section 422, if applicable, any rules
of the stock exchange on which the Common Stock is traded or other applicable
law, and (ii) without stockholder approval to the extent required by the rules
of any applicable national securities exchange or inter-dealer quotation system
on which the Shares are listed or quoted, except as otherwise permitted under
Section 5 of the Plan, (A) no amendment or modification may reduce the Exercise
Price of any Option or Stock Appreciation Right, (B) the Committee may not
cancel any outstanding Option or Stock Appreciation Right and replace it with a
new Option or Stock Appreciation Right, another Award or cash and (C) the
Committee may not take any other action that is considered a “repricing” for
purposes of the stockholder approval rules of the applicable securities exchange
or inter-dealer quotation system.
(c)Subject to the terms and conditions of the Plan and Code Section 409A, the
Administrator may modify, extend or renew outstanding Awards under the Plan, or
accept the surrender of outstanding Awards (to the extent not already exercised)
and grant new Awards in substitution of them (to the extent not already
exercised).
(d)Notwithstanding the foregoing, no alteration, modification or termination of
an Award will, without the prior written consent of the Participant, adversely
alter or impair any rights or obligations under any Award already granted under
the Plan.
Section 14.
Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made or Shares not yet
transferred to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
Section 15.
Beneficiary Designation.

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case the Participant should die before receiving any or
all of his or her Plan benefits. Each beneficiary designation will revoke all
prior designations by the same Participant, must be in a form prescribed by the
Administrator, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to (i) the beneficiary designated by the Participant for
purposes of the tax-qualified defined benefit retirement plan or, if none, the
tax-qualified defined contribution retirement plan of the Company or an
Affiliate in which the Participant participates, (ii) the Participant’s spouse,
if living, or (iii) the Participant’s estate or other entity described in the
Participant’s Award Agreement.
Section 16.
Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal,
state and/or local income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind, domestic or foreign, required by law or regulation to
be withheld with respect to the Award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant.
Whenever cash is to be paid pursuant to an Award granted hereunder, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax requirements


14

--------------------------------------------------------------------------------




related thereto. Whenever Shares are to be delivered pursuant to an Award, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy any related federal, state and local
taxes, domestic or foreign, to be withheld and applied to the tax obligations.
With the approval of the Administrator, a Participant may satisfy the foregoing
requirement by electing to have the Company withhold from delivery of Shares or
by delivering already owned unrestricted shares of Common Stock, in each case,
having a value equal to the amount required to be withheld or other greater
amount not exceeding the maximum statutory rate required to be collected on the
transaction under applicable law, as applicable to the Participant, if such
other greater amount would not, as determined by the Committee, result in
adverse financial accounting treatment (including in connection with the
effectiveness of FASB Accounting Standards Update 2016-09). Such Shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash. Such
an election may be made with respect to all or any portion of the Shares to be
delivered pursuant to an Award. The Company may also use any other method of
obtaining the necessary payment or proceeds, as permitted by law, to satisfy its
withholding obligation with respect to any Option or other Award.
Section 17.
Dividends; Dividend Equivalents.

Notwithstanding anything in this Plan to the contrary, to the extent that an
Award contains a right to receive dividends or dividend equivalents while such
Award remains unvested, such dividends or dividend equivalents will be
accumulated and paid once and to the extent that the underlying Award vests.
Section 18.
Successors.

All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation, or
otherwise.
Section 19.
Transfer of Awards.

No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof in violation of the provisions of the Plan or an Award
Agreement will be valid, except with the prior written consent of the
Administrator, which consent may be granted or withheld in the sole discretion
of the Administrator. Any purported Transfer of an Award or any economic benefit
or interest therein in violation of the Plan or an Award Agreement shall be null
and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Award or any economic benefit
or interest therein transferred in violation of the Plan or an Award Agreement
shall not be entitled to be recognized as a holder of such Shares. Unless
otherwise determined by the Administrator in accordance with the provisions of
the immediately preceding sentence, an Option may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal disability, by the Participant’s
guardian or legal representative. In no event will a Participant be permitted to
transfer an Option or Stock Appreciation Right to a third-party financial
institution without prior approval of the stockholders of the Company.
Section 20.
Rights of Employees.

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or an Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or an Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time. No Eligible Recipient will have the right to
receive an Award under this Plan, or, having received any Award, to receive a
future Award.
Section 21.
Effective Date.

The Plan was adopted by the Board on May 22, 2020 and will become effective on
the date that it is approved by the Company’s shareholders (the “Effective
Date”). The Plan will be unlimited in duration and, in the event of Plan
termination, will remain in effect as long as any Shares awarded under it are
outstanding and not fully vested; provided, however, that no Awards will be made
under the Plan on or after the tenth anniversary of the Effective Date.


15

--------------------------------------------------------------------------------




Section 22.
Code Section 409A.

The intent of the parties is that payments and benefits under the Plan be either
exempt from Code Section 409A or comply with Code Section 409A to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and be administered consistent with such intent. Any
payments described in the Plan that are due within the “short-term deferral
period” as defined in Code Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided upon a
“separation from service” to a Participant who is a “specified employee” shall
be paid on the first business day after the date that is six (6) months
following the Participant’s separation from service (or upon the Participant’s
death, if earlier). In addition, for purposes of the Plan, each amount to be
paid or benefit to be provided to the Participant pursuant to the Plan, which
constitute deferred compensation subject to Code Section 409A, shall be
construed as a separate identified payment for purposes of Code Section 409A.
Nothing contained in the Plan or an Award Agreement shall be construed as a
guarantee of any particular tax effect with respect to an Award. The Company
does not guarantee that any Awards provided under the Plan will be exempt from
or in compliance with the provisions of Code Section 409A, and in no event will
the Company be liable for any or all portion of any taxes, penalties, interest
or other expenses that may be incurred by a Participant on account of any Award
being subject to, but not in compliance with, Code Section 409A.
Section 23.
Erroneously Awarded Compensation.

The Plan and all Awards issued hereunder shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.
Section 24.
Legal Construction

(a)Number. Except where otherwise indicated by the context, any plural term used
in this Plan includes the singular and a singular term includes the plural.
(b)Severability. If any provision of the Plan is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.
(c)Requirements of Law. The granting of Awards and the issuance of Share or cash
payouts under the Plan will be subject to all applicable laws, rules, and
regulations, and to any approvals by governmental agencies or national
securities exchanges as may be required.
(d)Securities Law Compliance. As to any individual who is, on the relevant date,
an officer, director or ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 under the Exchange Act, or any successor rule. To the extent any provision
of the Plan or action by the Committee fails to so comply, it will be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.
(e)Delays. Notwithstanding anything in the Plan or an Award Agreement to the
contrary, the Administrator shall have the right to suspend or delay any time
period prescribed in the Plan or any Award Agreement for any action if the
Administrator shall determine that the action may constitute a violation of any
law or result in any liability under any law to the Company, an Affiliate or a
stockholder of the Company until such time as the action required or permitted
will not constitute a violation of law or result in liability to the Company, an
Affiliate or a stockholder of the Company.
(f)Awards to Foreign Nationals and Employees Outside of the United States.
Without amending the Plan, the Administrator may grant Awards to eligible
persons residing in non-United States jurisdictions on such terms and conditions
different from those specified in the Plan, including the terms of any award
agreement or plan, adopted by the Company or any Subsidiary thereof to comply
with, or take advantage of favorable tax or other treatment available under, the
laws of any non-United States jurisdiction, as may in the judgment of the
Administrator be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes the Administrator may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or


16

--------------------------------------------------------------------------------




advisable to comply with provisions of laws in other countries or jurisdictions
in which the Company or its Subsidiaries operates or has employees.
(g)Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments or
deliveries of Shares not yet made to a Participant by the Company, the
Participant’s rights are no greater than those of a general creditor of the
Company. The Administrator may authorize the establishment of trusts or other
arrangements to meet the obligations created under the Plan, so long as the
arrangement does not cause the Plan to lose its legal status as an unfunded
plan.
(h)Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law of such state.
(i)Offsets. To the extent permitted by applicable law, the Company shall have
the right to offset from any Award payable hereunder any amount that a
Participant owes to the Company or any Affiliate without the consent of the
Participant (or his or her beneficiary, in the event of the Participant’s
death).
(j)Plan Document Controls. The Plan and each Award Agreement constitute the
entire agreement with respect to the subject matter hereof and thereof;
provided, that in the event of any inconsistency between the Plan and such Award
Agreement, the terms and conditions of the Plan shall control




17